                 UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF NORTH CAROLINA
                       WESTERN DIVISION

                            No. 5:19-CV-480-FL


                                            )
       JANNA VERLENE YOST,                  )
       Executrix of the Estate of           )
       Richard Lee Yost,                    )
                                            )
       Plaintiff,                           )
                                            )              ORDER
       v.                                   )
                                            )
       UNITED STATES OF                     )
       AMERICA,                             )
                                            )
       Defendant.                           )


      UPON CONSIDERATION OF the parties’ Joint Motion for Stay and

Extension of Deadlines pending private mediation and the entire record,
                                     14th day of September, 2020, that
      IT IS HEREBY ORDERED on this ______

the parties’ Joint Motion is GRANTED;

      IT IS FURTHER ORDERED that the current deadlines in this case are

stayed. The parties shall file a status update or voluntary dismissal with

prejudice on or before November 13, 2020.

      SO ORDERED.

                               ________________________________
                               LOUISE W. FLANAGAN
                               U.S. DISTRICT COURT JUDGE




                                     1


         Case 5:19-cv-00480-FL Document 20 Filed 09/14/20 Page 1 of 1
